By the Court.
The petition in this case avers that the plaintiff in error wrongfully caused an attachment against plaintiff’s wages to be issued out of a justice’s court on a claim for house rent. It does not aver that any bond in attachment was given or that it was a case in which a bond was required to be given before a writ of attachment could issue. There is no averment that the writ of attachment was actually levied on any property belonging to the plaintiff or that any garnishee process was issued or served in said case; nor is there any averment of malice and want of probable cause.
This petition does not state a cause of action either at common law or on the statutory bond.
The common pleas court erred in overruling the objection of plaintiff in error to the introduction *216of any evidence, and the circuit court erred in affrming' the judgment of the common pleas court.

Judgment reversed and judgment for plaintiff in error.

Shauck, C. J., Johnson, . Donahue, Wanaímaker, Newman and Wilkin, JJ., concur.